On Petition eor a Rehearing.
Gavin, J.
On petition for rehearing appellant’s learned counsel urge anew that there was a failure to prove appellee’s title to the lots damaged. The question was considered and passed upon at the former hearing, although not specially referred to in the opinion. In view of counsel’s earnestness, we have again given it consideration.
It is conceded that appellee held a warranty deed for the lots, and was in the actual and open possession of them for several years prior to the building of the embankment, but counsel insist that this is not sufficient proof of ownership, saying: “It is well settled in this State that to establish such a title (a fee simple), the title must be traced back to its original source, or to a grantor in possession at the time he executed the deed.”
In Stockwell v. State, ex rel., 101 Ind. 1, it is said hy a very excellent Judge ( Zollars ) while passing upon the sufficiency of the evidence to prove title: “In the second place, the evidence is clearly sufficient to justify the inference, that at the time Hargrove executed the *427mortgage, lie was in open possession of the land under a deed from Key. Proof of this possession was prima facie enough to show that he was the owner.” We are not required, however, to go so far. In this case there is in addition to possession under the deed, abundant proof by parol without objection that appellee owned the lots. A plat of the addition was introduced showing his name written across these lots. He speaks of them as “my property,” “my place,” says “I bought it,” that there was a bridge there before he “owned the lots. ” He is asked and answers as to the value of ' 'your property.”
Filed October 16, 1894.
Witnesses are asked and answer as to what “Stanley’s lots were worth before that alley was obstructed.”
One witness is asked by appellant’s counsel: “Q,. Do you know how large Stanley’s lots are? A. No, I never measured them;” and also: “Q. This space by the alley, 11, 12 and 13, are Stanley’s lots? A. Yes.”
It is needless for us to multiply similar instances of evidence in the record from which the jury was justified in finding appellee to be the owner of the property. There was no effort to dispute it on the trial. On the contrary, it was evidently regarded as a fact by both parties and witnesses.
While parol evidence of title to lands may not be, and ordinarily is not the best evidence, still when the proof is made by that class of evidence without'objection, and without contradiction, the fact of ownership is thereby established. Compton v. Ivey, 59 Ind. 352; Riehl v. Evansville Foundry Assn., 104 Ind. 70; Stockwell v. State, ex rel., supra; McFadden v. Fritz, 110 Ind. 1; Yeager v. Wright, 112 Ind. 230; Graves v. State, 121 Ind. 357.
Petition overruled.